ORDER1
PER CURIAM.
Donald W. Pointer appeals the circuit court’s judgment denying his motion to vacate its judgment convicting him of stealing. The circuit court dismissed Pointer’s motion filed pursuant to Rule 24.035 to vacate judgment on the ground that it did not meet the rule’s 90-day deadline. The Supreme Court has upheld the deadline repeatedly. Day v. State, 770 S.W.2d 692, 695 (Mo. banc), cert. denied, 493 U.S. 866, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989). We affirm.

. Entered pursuant to Rule 84.16(b).